Buchanan, J.
This is an appeal from a judgment making a rule absolute, which was taken by the Sheriff upon a purchaser of property sold for cash under an order of court, to comply with the conditions of the sale, by paying the price of adjudication. There is no dispute about the correctness of the facts as stated in the rule, but the appellant contends that he is entitled to retain the price in his own hands, because he has a claim pending in the court below, for a privilege upon the property which has been sold.
There is pothing in this defence. The property (coal) had been sequestered at the instance of the appellants. At their instance it was sold by the Sheriff for cash, pending the suit, as perishable and to save costs. The Sheriff was the legal custodian of the sequestered property. The effect of the Sheriff’s sale, under the order of court, was to transfer that legal custody of the officer from the property to its proceeds, and the plaintiffs in the sequestration suit could not, by becoming themselves the purchasers of the property at the Sheriff’s sale, transfer the legal custody of the sequestered property, from the Sheriff to themselves, as they now seek to do, by withholding the price.
Judgment affirmed, with costs.
Re-hearing refused.